DETAILED ACTION
Applicant's amendments and remarks, filed 1/22/21, are fully acknowledged by the Examiner. Currently, claims -1-6 and 8-20 are pending with claims 1 and 20 amended. The following is a complete response to the 1/22/21 communication.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, Twomey (US 8,702,749) and Alexander, III (US 2012/0241505 are the closest prior art of reference. However, Twomey is silent regarding the angle of the first and second link is restricted to a range between 45 and 180 degrees, and rather extends outside of this range for operation of the device. Alexander teaches angles of links, but not with the restriction in the range as in claim 1. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Regarding claim 20, Twomey fails to teach the first link causing the second link to simultaneously pull the third link, and causing the third link to simultaneously move the jaws from the first to the second position. Alexander, III teaches a similar device with a linkage mechanism, but fails to teach the same linking mechanism.  Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794